Exhibit 10.1

 

 

FACTSET RESEARCH SYSTEMS INC.

 

2008 EMPLOYEE STOCK PURCHASE PLAN

 

AS AMENDED AND RESTATED

  

ARTICLE I

ESTABLISHMENT

 

FactSet Research Systems Inc. (the “Company”) hereby establishes the FactSet
Research Systems Inc. 2008 Employee Stock Purchase Plan (the “Plan”), as amended
and restated. The Plan was effective March 1, 2009, and amended on December 16,
2014.

 

PURPOSE

 

The primary purpose of the Plan is to provide a method whereby employees of the
Company or any Designated Subsidiary (as defined herein), will have an
opportunity to acquire a proprietary interest in the Company through the
purchase of shares of Common Stock. The Plan is also established to help promote
the overall financial objectives of the Company’s stockholders by promoting
those persons participating in the Plan to achieve long-term growth in
stockholder equity. The Plan is intended to qualify as an “employee stock
purchase plan” under Section 423 of the Internal Revenue Code of 1986, as
amended (the “Code”). The provisions of the Plan shall be construed so as to
extend and limit participation in a manner consistent with the requirements of
Section 423 of the Code and the regulations promulgated thereunder.

 

ARTICLE II

DEFINITIONS

 

The following words and phrases, as used herein, shall have the meanings
indicated unless the context clearly indicates to the contrary:

 

2.01 “Account” shall mean the bookkeeping account established on behalf of a
Participant (i) to which is credited all contributions paid for the purpose of
purchasing Common Stock under the Plan, (ii) to which is credited all shares of
Common Stock purchased with such contributions and (iii) to which shall be
charged all distributions of Common Stock, or withdrawals of contributions,
pursuant to the Plan. Such Account shall remain unfunded as described in Section
8.11 of the Plan.

 

2.02 “Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly, controls, is controlled by, or is under common control
with, such Person. Any “Relative” (for this purpose, “Relative” means a spouse,
child, parent, parent of spouse, sibling or grandchild) of an individual shall
be deemed to be an Affiliate of such individual for this purpose. Neither the
Company nor any Person controlled by the Company shall be deemed to be an
Affiliate of any holder of Common Stock.

 

2.03 “Agreement” shall mean, either individually or collectively, any
subscription, enrollment and/or withholding agreement, in the form prescribed by
the Committee, entered into pursuant to the Plan between the Company or a
Designated Subsidiary and a Participant. Such Agreement shall be an
authorization for the Company or a Designated Subsidiary to withhold amounts
from such Participant’s Compensation, at the Contribution Rate specified in the
Agreement, to be applied to purchase Common Stock.

 

2.04 “Beneficiary” shall mean the person specified by a Participant in his or
her most recent written designation that is filed with the Committee to receive
any benefits under the Plan in the event of such Participant’s death, in
accordance with Section 8.01.

 

2.05 “Board” shall mean the Board of Directors of the Company.

 

2.06 “Change in Control” shall mean that either of the following events shall
have occurred: (a) a person, partnership, joint venture, corporation or other
entity, or two or more of any of the foregoing acting as a group (or a “person”
within the meaning of Section 13(d)(3) of the Exchange Act, other than the
Company, a Subsidiary, or an employee benefit plan (or related trust) of the
Company or a Subsidiary, become(s) the “beneficial owner” (as defined in Rule
13(d)(3) under the Exchange Act) of 20% or more of the then-outstanding voting
stock of the Company; (b) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board (together
with any new director whose election by the Board or whose nomination for
election by the Company’s stockholders, was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
directors then in office; (c) all or substantially all of the business of the
Company is disposed of pursuant to a merger, consolidation or other transaction
in which the Company is not the surviving corporation or the Company combines
with another company and is the surviving corporation (unless, in either case,
the shareholders of the Company immediately following such merger,
consolidation, combination, or other transaction beneficially own, directly or
indirectly, more than 50% of the aggregate voting stock or other ownership
interests of (x) the entity or entities, if any, that succeed to the business of
the Company or (y) the combined company); or (d) the shareholders of the Company
approve a sale of all or substantially all of the assets of the Company or a
liquidation or dissolution of the Company.

  

 
1

--------------------------------------------------------------------------------

 

 

2.07 “Commission” shall mean the Securities and Exchange Commission or any
successor entity or agency.

 

2.08 “Committee” shall mean the Compensation Committee of the Board as described
in Article VII.

 

2.09 “Compensation” shall mean, for the relevant period, the base compensation
(salary or wages) paid in cash to a Participant by the Company and/or a
Designated Subsidiary.

 

2.10 “Common Stock” shall mean shares of common stock of the Company, par value
$.01 per share, or the common stock of any successor to the Company, which is
designated for the purposes of the Plan.

 

2.11 “Contribution Rate” shall be that rate of contribution of Compensation to
the Plan stated in the Agreement, subject to determination in accordance with
Article IV.

 

2.12 “Designated Subsidiary” shall mean any Subsidiary that has been designated
by the Board from time to time in its sole discretion as eligible to participate
in the Plan.

 

2.13 “Effective Date” shall mean the first business day of the fiscal quarter of
the Company immediately following the 2008 annual meeting of the Company’s
stockholders.

 

2.14 “Eligible Employee” shall mean any individual who is employed in the United
States (unless otherwise required by law or the Committee determines otherwise)
on a full-time or part-time basis by the Company or a Designated Subsidiary on
an Enrollment Date, except that the Committee in its sole discretion may
exclude;(a) employees whose customary employment is not more than 20 hours per
week; (b) employees whose customary employment is for not more than five months
in any calendar year; and (c) employees who are considered to be a highly
compensated employee of the Company or Designated Subsidiary within the meaning
of Section 414(q) of the Code. As of the Effective Date, and unless and until
the Committee determines otherwise, only those employees described in Section
2.14(i) and (ii) are excluded from the class of Eligible Employees.

 

2.15 “Enrollment Date” shall mean the first day of each Offering Period.

 

2.16 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated by the Commission thereunder.

 

2.17 “Exercise Date” shall mean the last day of each Offering Period.

 

2.18 “Fair Market Value” of a share of Common Stock as of a given date shall
mean: (i) if the Common Stock is listed or admitted to trading on The New York
Stock Exchange or on another established stock exchange (including, for this
purpose, the Nasdaq National Market), the closing sale price for a share of the
Common Stock on the composite tape for such exchange (or in Nasdaq National
Market trading, if applicable) as reported in The Wall Street Journal (or, if
not so reported, such other nationally recognized reporting source as the
Committee shall select) for such date, or, if no such price is reported for such
date, the most recent day for which such price is available shall be used; (ii)
if the Common Stock is not then listed or admitted to trading on such a stock
exchange, the mean of the closing representative bid and asked prices for the
Common Stock on such date as reported by the Nasdaq Small Cap Market or, if not
so reported, by the OTC Bulletin Board (or any successor or similar quotation
system regularly reporting the market value of the Common Stock in the
over-the-counter market), or, if no such prices are reported for such date, the
most recent day for which such prices are available shall be used; or (iii) in
the event neither of the valuation methods provided for in clauses (i) and (ii)
above are practicable, the fair market value of a share of Common Stock
determined by such other reasonable valuation method as the Committee shall, in
its discretion, select and apply in good faith as of such date.

 

2.19 “Nominee” shall mean the custodian, if any, designated by the Company for
the Accounts held under the Plan.

  

 
2

--------------------------------------------------------------------------------

 

 

2.20 “Offering Period” shall mean a period as determined by the Committee during
which a Participant’s Option may be exercised and the accumulated value of the
Participant’s Account may be applied to purchase Common Stock. Unless otherwise
specified by the Committee, Offering Periods shall begin on the first business
day of each fiscal quarter of the Company and end on the last business day of
such fiscal quarter, with the initial Offering Period beginning on the Effective
Date. As of the date of adoption of the Plan by the Board, the fiscal quarters
of the Company commence on March 1, June 1, September 1 and December 1. The
duration of Offering Periods may be changed by the Committee or the Board
pursuant to Section 3.06 or 5.04.

 

2.21 “Option” shall mean the right to purchase the number of shares of Common
Stock specified in accordance with the Plan at a price and for a term fixed in
accordance with the Plan, and subject to such other limitations and restrictions
as may be imposed by the Plan or the Committee in accordance with the Plan.

 

2.22 “Option Price” shall mean an amount equal to at least 85% of the Fair
Market Value of a share of Common Stock on the Enrollment Date or Exercise Date,
whichever is lower.

 

2.23 “Participant” shall mean an Eligible Employee who satisfies the eligibility
conditions of Article III, and to whom an Option has been granted by the
Committee under the Plan.

 

2.24 “Person” shall mean “person” as such term is used for purposes of Section
13(d) or 14(d) of the Exchange Act, including, without limitation, any
individual, corporation, limited liability company, partnership, trust,
unincorporated organization, government or any agency or political subdivision
thereof, or any other entity or any group of Persons.

 

2.25 “Plan Administrator” shall mean the person serving as the Director of Human
Resources of the Company, unless the Committee determines otherwise.

 

2.26 “Plan Year” shall mean the period of twelve (12) or fewer consecutive
months commencing for (i) the initial Plan Year and (ii) thereafter, the twelve
(12) consecutive month period commencing on September 1 and ending on the
following August 31. The Committee may at any time designate another period as
the Plan Year.

 

2.27 “Reserves” shall mean the number of shares of Common Stock covered by each
Option under the Plan that have not yet been exercised and the number of shares
of Common Stock that have been authorized for issuance under the Plan but not
yet placed under an Option.

 

2.28 “Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the Commission thereunder.

 

2.29 “Subsidiary “shall mean any present or future corporation, domestic or
foreign, which is or would be a “subsidiary corporation,” as defined under
Section 424(f) of the Code, of the Company.

 

2.30 “Trading Day” shall mean a day on which national stock exchanges are open
for trading.

 

ARTICLE III

ELIGIBILITY AND PARTICIPATION

 

3.01 Initial Eligibility. Any individual who is otherwise an Eligible Employee
and who is employed with the Company or a Designated Subsidiary on the Effective
Date or becomes employed with the Company or a Designated Subsidiary after the
Effective Date and is otherwise an Eligible Employee, may participate in the
Plan immediately beginning with the first Offering Period that occurs concurrent
with or next following either the Effective Date or that individual’s initial
date of such employment.

 

3.02 Leave of Absence. For purposes of the Plan, an individual’s employment
relationship is still considered to be continuing intact while such individual
is on sick leave, or other leave of absence approved by the Committee or the
Participant’s supervisor; provided, however, that if the period of leave of
absence exceeds ninety (90) days and the individual’s right to reemployment is
not guaranteed either by statute or by contract, the employment relationship
shall be deemed to have terminated on the ninety-first (91st) day of such leave.

 

3.03 Eligibility Restrictions. Notwithstanding any provisions of the Plan to the
contrary, no employee of the Company or a Designated Subsidiary shall be granted
an Option under the Plan:

 

(a) if, immediately after the Option is granted, applying the rules under
Section 424(d) of the Code to determine Common Stock ownership, such employee
would own, immediately after the Option is granted, five percent (5%) or more of
the total combined voting power or value of all classes of stock of the Company
or any Subsidiary; or

  

 
3

--------------------------------------------------------------------------------

 

 

(b) which permits such employee’s rights to purchase stock under the Plan and
any other employee stock purchase plans (excluding, for this purpose, any of the
Company’s stock option plans) of the Company or any Subsidiary to accrue at a
rate that exceeds $25,000 (or such other amount as may be adjusted from time to
time under applicable provisions of the Code or regulations promulgated
thereunder) in Fair Market Value of Common Stock (determined at the time such
Option is granted) for each calendar year in which such Option is outstanding.

 

3.04 Participation. (a) An Eligible Employee may commence participation by
completing an Agreement authorizing payroll deductions and filing it with the
payroll office of the Company prior to the applicable Enrollment Date. Such an
Eligible Employee is referred to as a Participant.

 

(b) Any payroll deductions for a Participant shall commence on the first payroll
date following the Enrollment Date and shall end on the last payroll date in the
Offering Period to which such authorization is applicable, unless sooner
terminated by the Participant as provided in Article VI.

 

3.05 Option Grant. On the Enrollment Date of each Offering Period, each
Participant participating in the Offering Period shall be granted an Option to
purchase on the Exercise Date of such Offering Period (at the appropriate Option
Price) up to a number of shares of Common Stock as determined by dividing the
particular Participant’s payroll deductions that have accumulated prior to such
Exercise Date and retained in such Participant’s Account as of that Exercise
Date by the appropriate Option Price. Such purchase of shares of Common Stock
shall be subject to the limitations under Sections 3.03 and 3.09. Exercise of
the Option shall occur as provided in Section 3.07, unless the Participant has
withdrawn as provided in Article VI. The Option shall expire on the last day of
the Offering Period. The Committee may determine that there shall be no Options
granted under the Plan for any particular Plan Year.

 

3.06 Offering Period. The Plan shall be implemented by consecutive Offering
Periods of Common Stock. Each Agreement shall specify the Offering Period for
which the Option is granted, which shall be determined by the Committee in
accordance with the Plan. The Committee shall have the authority to change the
duration of Offering Periods, including the commencement dates thereof, with
respect to future offerings without approval of the Company’s stockholders.
Under such circumstances, any change to the Offering Periods shall be announced
at least ten (10) days prior to the scheduled beginning of the initial Offering
Period to be affected. In no event, however, shall an Offering Period extend
beyond the period permitted under Section 423(b)(7) of the Code.

 

3.07 Exercise of Option. Unless a Participant provides written notice to the
Company, or withdraws from the Plan as provided in Article VI, his or her Option
for the purchase of shares shall be exercised automatically on the Exercise
Date, and the maximum number of full shares subject to the Option shall be
purchased for such Participant at the applicable Option Price, using the
accumulated payroll deductions in his or her Account, subject to the limitations
under Sections 3.03 and 3.09. No fractional shares shall be purchased. Any
payroll deductions accumulated in an Account that are not sufficient to purchase
a full share of Common Stock shall be retained in the Account for the subsequent
Offering Period, subject to earlier withdrawal by the Participant as provided in
Article VI. Any other monies remaining in a Participant’s Account after the
Exercise Date shall be returned to the Participant or his or her Beneficiary in
cash, without interest. During a Participant’s lifetime, such Participant’s
Option is exercisable only by such Participant.

 

3.08 Account/Delivery of Stock/Voting and Tendering Rights/Dividends. (a) As of
the Exercise Date with respect to each Offering Period, the amount then in a
Participant’s Account shall be applied to the purchase of the number of shares
of Common Stock determined by dividing such amount by the applicable Option
Price. The shares of Common Stock purchased on behalf of a Participant shall
initially be credited to a book entry account established by the Company in the
name of the Participant or shall be registered in the name of a Nominee, as the
Company shall determine in its discretion. Stock certificates shall not be
issued to a Participant for the Common Stock held on his or her behalf under the
Plan, but all rights accruing to an owner of record of such Common Stock,
including, without limitation, voting and tendering rights, shall belong to the
Participant for whose Account such Common Stock is held.

 

(b) A Participant may, at any time, direct the Plan Administrator to sell some
or all of the full shares of Common Stock allocated to the Participant’s Account
by instructing the Plan Administrator in writing on a form designated by the
Plan Administrator for such purpose. The proceeds of any sale of shares of
Common Stock will be paid to the Participant net of all applicable withholding
taxes and transaction costs. The Plan Administrator may establish procedures as
to the timing and permitted frequency of such sales by Participants. Unless
otherwise determined by the Committee or Plan Administrator, no participant
shall have the right to have issued to him or her, prior to termination of
employment with the Company or a Designated Subsidiary, a certificate or
certificates for some or all of the full shares of Common Stock previously
purchased on his or her behalf under the Plan; provided, however, that a
Participant shall have the right, upon written request to the Plan
Administrator, to receive a certificate or certificates for some or all of the
full shares of Common Stock previously purchased on his or her behalf under the
Plan to the extent such shares have been held in custody under the Plan, on
behalf of the Participant, until the later of (i) two years from the date of the
commencement of the Offering Period in respect of which such shares were
purchased and (ii) eighteen months from the date of purchase of such shares.

  

 
4

--------------------------------------------------------------------------------

 

 

(c) Upon the termination of the Plan pursuant to Section 8.06, any full shares
of Common Stock purchased for the benefit of any Participant and held under the
Plan shall be transferred to and registered in the name of each such Participant
as soon as administratively practicable.

 

(d) Each Participant (or, in the event of his or her death, his or her
Beneficiary) is entitled to direct the Company (or, if applicable, the Nominee)
as to the manner in which any shares of Common Stock held on behalf of such
Participant are to be voted. Shares of Common Stock as to which the Company (or
the Nominee) shall not have received timely written voting directions by a
Participant shall be voted proportionately with shares of Common Stock as to
which directions by Participants were so received. Each Participant (or, in the
event of his or her death, his or her Beneficiary) is also entitled to direct
the Company (or the Nominee) in writing as to the manner in which to respond to
a tender or exchange offer with respect to shares of such Common Stock, and the
Company (or the Nominee) shall respond in accordance with such directions. If
the Company (or the Nominee) shall not have received timely written directions
from a Participant as to the response to such offer, the Company (or the
Nominee) shall not tender or exchange any shares of Common Stock allocated to
such Participant’s Account.

 

(e) By executing an enrollment form, a Participant shall have authorized the
Company (or, if applicable, the Nominee) to receive and collect all cash
dividends or other distributions paid with respect to shares of Common Stock
held on the Participant’s behalf and to use such funds to purchase additional
shares of Common Stock, on behalf of the Participant, that could be purchased by
dividing the amount of such dividend or other distribution by the Fair Market
Value of a share of Common Stock on the date on which a cash dividend on such
Common Stock held under the Plan, is paid. The cash value of any distribution in
property shall be determined by the Committee. Any stock dividend on shares of
Common Stock shall be held under the Plan for the benefit of the Participant on
whose behalf the shares of Common Stock giving rise to the dividend are held.
The Company (or, if applicable, the Nominee) shall distribute to any
Participant, as soon as practical, any dividends received on shares of Common
Stock, if the maximum share limitation set forth in Section 3.03 prevent further
issuances of such shares. A Participant who elects to hold shares of Common
Stock previously held under the Plan in his or her own name will cease to have
the benefit of this Section 3.08(e) with respect to such shares when they are
registered in his or her own name.

 

(f) The Committee will require a Participant or his or her Beneficiary to give
prompt written notice to the Company concerning any disposition of shares of
Common Stock received upon the exercise of such Participant’s Option within: (i)
two (2) years from the date of granting of such Option to such Participant, (ii)
eighteen (18) months from the transfer of such shares of Common Stock to such
Participant, or (iii) such other period as the Committee may from time to time
determine.

 

3.09 Withholding. At the time an Option is exercised, or at the time some or all
of the Common Stock that is issued under the Plan is disposed of, the Company
may withhold from any Compensation or other amount payable to the applicable
Participant, or require such Participant to remit to the Company (or make other
arrangements satisfactory to the Company, as determined in the Committee’s
discretion, regarding payment to the Company of), the amount necessary for the
Company to satisfy any Federal, state or local taxes required by law to be
withheld with respect to the shares of Common Stock subject to such Option or
disposed of, as a condition to delivery of any certificate or certificates for
any such shares of Common Stock. Whenever under the Plan payments are to be made
in cash, such payments shall be made net of an amount sufficient to satisfy any
Federal, state or local tax or withholding obligations with respect to such
payments.

 

ARTICLE IV

PAYROLL DEDUCTIONS

 

4.01 Contribution Rate. (a) At the time a Participant files an Agreement with
the Committee authorizing payroll deduction, he or she may elect to have payroll
deductions made on each payday during the Offering Period, and such Contribution
Rate shall be a minimum of one percent (1%) and a maximum of ten percent (10%)
of the Participant’s Compensation in effect on each payroll period during the
Offering Period (subject to Section 4.01(b)), unless the Committee determines
otherwise in a manner applicable uniformly to all Participants. Participants may
not make any separate cash payments outside payroll deductions under the Plan
except as otherwise provided in Section 5.04(d) in the event of a Change in
Control.

  

 
5

--------------------------------------------------------------------------------

 

 

(b) A Participant may discontinue his or her participation in the Plan as
provided in Article VI, or may elect to decrease (but not increase) the rate of
his or her payroll deductions during the Offering Period by filing a new
Agreement with the Committee that authorizes a change in his or her Contribution
Rate. Such election by the Participant to decrease his or her Contribution Rate
shall only be permitted once during each Offering Period. The Committee may, in
its discretion, in a fair and equitable manner, limit the number of Participants
who change their Contribution Rate during any Offering Period. Any such change
in Contribution Rate accepted by the Committee shall be effective with the first
full payroll period following ten (10) business days after the Committee’s
receipt of the new Agreement authorizing the new Contribution Rate, unless the
Committee elects to process a change in the Contribution Rate more quickly. A
Participant’s authorization to change his or her Contribution Rate shall remain
in effect for successive Offering Periods unless terminated as provided in
Article VI.

 

(c) Notwithstanding the foregoing provisions of this Section 4.01, the Committee
may decrease a Participant’s Contribution Rate, but not below zero percent (0%),
at any time during an Offering Period to the extent necessary to comply with
Section 423(b)(8) of the Code or Section 3.03 of the Plan. To the extent
necessary in such case, payroll deductions shall recommence at the rate provided
in such Participant’s Agreement at the beginning of the first Offering Period
that is scheduled to begin in the following Plan Year, unless the Participant
withdraws from the Plan in accordance with Article VI.

 

4.02 Participant Account. All payroll deductions made for a Participant shall be
credited to his or her Account under the Plan.

 

4.03 Interest. No interest shall accrue on the payroll deductions of a
Participant under the Plan. In addition, no interest shall be paid on any and
all money that is distributed to a Participant, or his or her Beneficiary,
pursuant to the provisions of Sections 6.01 and/or 6.03.

 

ARTICLE V

COMMON STOCK

 

5.01 Shares Provided. (a) The maximum number of shares of Common Stock that may
be issued under the Plan shall be 1,000,000 shares. This number is subject to an
adjustment upon any changes in capitalization of the Company as provided in
Section 5.04.

 

(b) The Committee may determine, in its sole discretion, to include in the
number of shares of Common Stock available under the Plan any shares of Common
Stock that cease to be subject to an Option or any shares subject to an Option
that terminates without issuance of shares of Common Stock actually being made
to the Participant.

 

(c) If the number of shares of Common Stock that Participants become entitled to
purchase under the Plan is greater than the shares of Common Stock offered in a
particular Offering Period or remaining available under the Plan, the available
shares of Common Stock shall be allocated by the Committee among such
Participants in such manner as the Committee determines is fair and equitable.

 

5.02 Participant Interest. The Participant shall have no interest as a
shareholder, including, without limitation, voting or dividend rights, with
respect to shares of Common Stock covered by his or her Option until such Option
has been exercised in accordance with the Plan.

 

5.03 Restriction of Shares Upon Exercise. The Committee may, in its discretion,
require as conditions to the exercise of any Option that the shares of Common
Stock reserved for issuance upon the exercise of the Option shall have been duly
listed upon a stock exchange, and that either:

 

(a) a registration statement under the Securities Act with respect to the shares
shall be effective, or

 

(b) the Participant shall have represented at the time of purchase, in form and
substance satisfactory to the Company, that it is his or her intention to
purchase the shares for investment and not for resale or distribution.

 

5.04 Changes in Capital. (a) Subject to any required action by the shareholders
of the Company, upon changes in the outstanding Common Stock by reason of a
stock split, reverse stock split, stock dividend, combination or exchange of
shares, merger, recapitalization, consolidation, corporate separation or
division of the Company (including, but not limited to, a split-up, spin-off,
split-off or distribution to Company stockholders other than a normal cash
dividend), reorganization, reclassification, or increase or decrease in the
number of shares of capital stock of the Company effected without receipt of
full consideration therefore, or any other similar change affecting the
Company’s capital structure, the Committee shall make appropriate adjustments,
in its discretion, to, or substitute, as applicable, the number, class and kind
of shares of stock available for Options under the Plan, outstanding Options and
the Reserves, the maximum number of shares that a Participant may purchase per
Offering Period, the Option Prices of outstanding Options and any other
characteristics or terms of the Options or the Plan as the Committee shall
determine are necessary or appropriate to reflect equitably the effects of such
changes to the Participants; provided, however, that any fractional shares
resulting from any such adjustment shall be eliminated by rounding to the next
lower whole number of shares with appropriate payment for such fractional shares
as shall be reasonably determined by the Committee. Notice of any such
adjustment shall be given by the Committee to each Participant whose Option has
been adjusted and such adjustment, whether or not such notice has been given,
shall be effective and binding for all purposes of the Plan.

  

 
6

--------------------------------------------------------------------------------

 

 

(b) The existence of the Plan and any Options granted hereunder shall not affect
in any way the right or power of the Board or the shareholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company or a Subsidiary, any issue of debt, preferred or
prior preference stock ahead of or affecting Common Stock, the authorization or
issuance of additional shares of Common Stock, the dissolution or liquidation of
the Company or any Subsidiary, any sale or transfer of all or part of the
Company’s or a Subsidiary’s assets or business or any other corporate act or
proceeding.

 

(c) The Board may at any time terminate an Offering Period then in progress and
provide, in its discretion, that Participants’ then outstanding Account balances
shall be used to purchase shares of Common Stock pursuant to Article III or
returned to the applicable Participants.

 

(d) In the event of a Change in Control, the Committee may, in its discretion:

 

(i) permit each Participant to make a single sum payment with respect to his or
her outstanding Option before the Exercise Date equal to the amount the
Participant would have contributed as determined by the Committee for the
payroll periods remaining until the Exercise Date, and provide for termination
of the Offering Period then in progress and purchase of shares pursuant to
Article III; or

 

(ii) provide for payment in cash to each Participant of the amount standing to
his or her Account plus an amount equal to the highest value of the
consideration to be received in connection with such transaction for one share
of Common Stock, or, if higher, the highest Fair Market Value of the Common
Stock during the 30 consecutive Trading Days immediately prior to the closing
date or expiration date of such transaction, less the Option Price of the
Participant’s Option (determined for all purposes of this Section 5.04(d)(ii)
using such closing or termination date as the Exercise Date in applying Section
2.4), multiplied by the number of full shares of Common Stock that could have
been purchased for such Participant immediately prior to the Change in Control
with the amount standing to his or her Account at the Option Price, and that all
Options so paid shall terminate.

 

ARTICLE VI

WITHDRAWAL

 

6.01 General. By written notice to the Committee, at any time prior to the last
day of any particular Offering Period, a Participant may elect to withdraw all
of the accumulated payroll deductions in his or her Account at such time. All of
the accumulated payroll deductions credited to such withdrawing Participant’s
Account shall be paid to such Participant promptly after receipt of his or her
written notice of withdrawal. In addition, upon the Participant’s written notice
of withdrawal, the Participant’s Option for the Offering Period shall be
automatically terminated, and no further payroll deductions for the purchase of
shares on behalf of such Participant shall be made for such Offering Period. If
a Participant withdraws from an Offering Period, payroll deductions shall not
resume at the beginning of the succeeding Offering Period unless the Participant
delivers to the Committee a new Agreement authorizing payroll deductions.

 

6.02 Effect on Subsequent Participation. A Participant’s withdrawal from an
Offering Period shall not have any effect upon his or her eligibility to
participate in any similar plan that may hereafter be adopted by the Company or
a Subsidiary or in succeeding Offering Periods that commence after the
termination of the Offering Period from which the Participant withdraws.

 

6.03 Termination of Employment. Upon termination of employment as an Eligible
Employee, for any reason, a Participant shall be deemed to have elected to
withdraw from the Plan and the payroll deductions credited to such Participant’s
Account during the Offering Period but not yet used to exercise the Option shall
be returned to such Participant, or, in the case of a Participant’s death, the
payroll deductions credited to such deceased Participant’s Account shall be paid
to his or her Beneficiary or Beneficiaries, and the Participant’s Option shall
be automatically terminated. A transfer of a Participant’s employment between or
among the Company and any Designated Subsidiary or Designated Subsidiaries shall
not be treated as a termination of employment for purposes of the Plan. Upon the
termination of employment of a Participant with the Company or a Designated
Subsidiary, all shares of Common Stock then credited to the Participant’s
Account will be registered in his or her own name and distributed to him or her.

 

 
7

--------------------------------------------------------------------------------

 

  

ARTICLE VII

ADMINISTRATION

 

7.01 Generally. The Plan shall be administered by the Compensation Committee of
the Board. Notwithstanding the foregoing, the Board, in its absolute discretion,
may at any time and from time to time exercise any and all rights, duties and
responsibilities of the Committee under the Plan, including, but not limited to,
establishing procedures to be followed by the Committee, except with respect to
any matters which under any applicable law, regulation or rule are required to
be determined in the sole discretion of the Committee. If and to the extent that
no Committee exists which has the authority to administer the Plan, the
functions of the Committee shall be exercised by the Board. In addition, the
Board shall have discretionary authority to designate, from time to time,
without approval of the Company’s stockholders, those Subsidiaries that shall be
Designated Subsidiaries, the employees of which are eligible to participate in
the Plan.

 

7.02 Authority of the Committee. The Committee shall have all authority that may
be necessary or helpful to enable it to discharge its responsibilities with
respect to the Plan. Without limiting the generality of the foregoing sentence
or Section 7.01, subject to the express provisions of the Plan, the Committee
shall have full and exclusive discretionary authority to interpret and construe
any and all provisions of the Plan and any Agreements, determine eligibility to
participate in the Plan, adopt rules and regulations for administering the Plan,
adjudicate and determine all disputes arising under or in connection with the
Plan, determine whether a particular item is included in “Compensation,” and
make all other determinations deemed necessary or advisable for administering
the Plan. Decisions, actions and determinations by the Committee with respect to
the Plan or any Agreement shall be final, conclusive and binding on all parties.
Except to the extent prohibited by applicable law or the rules of a stock
exchange, the Committee may, in its discretion, from time to time, delegate all
or any part of its responsibilities and powers under the Plan to any member or
members of the management of the Company, and revoke any such delegation. Unless
otherwise determined by the Committee, the Committee shall delegate its
day-to-day administrative responsibilities under the Plan to the Plan
Administrator.

 

ARTICLE VIII

MISCELLANEOUS

 

8.01 Designation of Beneficiary. (a) A Participant may file with the Plan
Administrator a written designation of a Beneficiary who is to receive any
Common Stock and/or cash from the Participant’s Account in the event of such
Participant’s death subsequent to an Exercise Date on which the Option is
exercised but prior to delivery to such Participant of such Common Stock and
cash. Unless a Participant’s written Beneficiary designation states otherwise,
the designated Beneficiary shall also be entitled to receive any cash from the
Participant’s Account in the event of such Participant’s death prior to exercise
of his or her Option.

 

(b) A Participant’s designation of Beneficiary may be changed by the Participant
at any time by written notice to the Plan Administrator. In the event of the
death of a Participant and in the absence of a valid Beneficiary designation
under the Plan at the time of such Participant’s death, the Company shall
deliver the shares and/or cash to which the deceased Participant was entitled
under the Plan to the executor or administrator of the estate of such
Participant. If no such executor or administrator has been appointed as can be
determined by the Committee, the Company shall deliver such shares and/or cash
to the spouse or to any one or more dependents or relatives of the Participant,
or if no spouse, dependent or relative is known to the Company, then to such
other person as the Committee may designate. Any such delivery or payment shall
be a complete discharge of the obligations and liabilities of the Company, the
Subsidiaries, the Committee and the Board under the Plan.

 

8.02 Transferability. Neither payroll deductions credited to the Participant’s
Account nor any rights with regard to the exercise of an Option or to receive
Common Stock under the Plan may be assigned, transferred, pledged, or otherwise
disposed of in any way other than by will, the laws of descent and distribution,
or as provided under Section 8.01. Any such attempt at assignment, transfer,
pledge or other disposition shall be without effect, except that the Company may
treat such act as an election to withdraw funds from an Offering Period in
accordance with Article VI.

 

8.03 Conditions Upon Issuance of Shares. If at any time the Committee shall
determine, in its discretion, that the listing, registration and/or
qualification of shares of Common Stock upon any securities exchange or under
any state or Federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the sale or purchase of shares of Common Stock hereunder, no Option may be
exercised or paid in whole or in part unless and until such listing,
registration, qualification, consent and/or approval shall have been effected or
obtained, or otherwise provided for, free of any conditions not acceptable to
the Committee.

  

 
8

--------------------------------------------------------------------------------

 

 

(b) If at any time counsel to the Company shall be of the opinion that any sale
or delivery of shares of Common Stock pursuant to an Option is or may be in the
circumstances unlawful, contravene the requirements of any stock exchange, or
result in the imposition of excise taxes on the Company or any Subsidiary under
the statutes, rules or regulations of any applicable jurisdiction, the Company
shall have no obligation to make such sale or delivery, or to make any
application or to effect or to maintain any qualification or registration under
the Securities Act, or otherwise with respect to shares of Common Stock or
Options and the right to exercise any Option shall be suspended until, in the
opinion of such counsel, such sale or delivery shall be lawful or will not
result in the imposition of excise taxes on the Company or any Subsidiary.

 

(c) The Committee, in its absolute discretion, may impose such restrictions on
the ownership and transferability of the shares of Common Stock purchasable or
otherwise receivable by any person under any Option as it deems appropriate. The
certificates evidencing such shares may include any legend that the Committee
deems appropriate to reflect any such restrictions.

 

8.04 Participants Bound by Plan. By accepting any benefit under the Plan, each
Participant and each person claiming under or through such Participant shall be
conclusively deemed to have indicated their acceptance and ratification of, and
consent to, all of the terms and conditions of the Plan and any action taken
under the Plan by the Committee, the Company or the Board, in any case in
accordance with the terms and conditions of the Plan.

 

8.05 Use of Funds. All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions.

 

8.06 Amendment or Termination. The Board may terminate, discontinue, amend or
suspend the Plan at any time, with or without notice to Participants. No such
termination or amendment of the Plan may materially adversely affect the
existing rights of any Participant with respect to any outstanding Option
previously granted to such Participant, without the consent of such Participant,
except for any amendment or termination permitted by Section 5.04. In addition,
no amendment of the Plan by the Board shall, without the approval of the
shareholders of the Company, (i) increase the maximum number of shares that may
be issued under the Plan or that any Participant may purchase under the Plan in
any Offering Period, except pursuant to Section 5.04; (ii) change the class of
employees eligible to receive Options under the Plan, except as provided by the
Board pursuant to the last sentence of Section 7.01; or (iii) change the formula
by which the Option Price is determined under the Plan.

 

8.07 No Employment Rights. The Plan does not, either directly or indirectly,
create an independent right for the benefit of any employee or class of
employees to purchase any shares of Common Stock under the Plan. In addition,
the Plan does not create in any employee or class of employees any right with
respect to continuation of employment by the Company or any Subsidiary, and the
Plan shall not be deemed to interfere in any way with the Company’s or any
Subsidiary’s employment at will relationship with the employee and/or interfere
in any way with the Company’s or any Subsidiary’s right to terminate, or
otherwise modify, an employee’s employment at any time or for any or no reason.

 

8.08 Indemnification. No current or previous member of the Board, or the
Committee, nor any officer or employee of the Company acting on behalf of the
Board, or the Committee, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to the
Plan. All such members of the Board or the Committee and each and every officer
or employee of the Company acting on their behalf shall, to the extent permitted
by law, be fully indemnified and protected by the Company in respect of any such
action, determination or interpretation of the Plan. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such individuals may be entitled under the Company’s Certificate of
Incorporation, or Bylaws, as a matter of law or otherwise.

 

8.09 Construction of Plan. Whenever the context so requires, the masculine shall
include the feminine and neuter, and the singular shall also include the plural,
and conversely. The words “Article” and “Section” herein shall refer to
provisions of the Plan, unless expressly indicated otherwise.

 

8.10 Term of Plan. Following the adoption of the Plan by the Board, and approval
of the Plan by the stockholders of the Company who are present and represented
at a special or annual meeting of the shareholders where a quorum is present,
which approval must occur not earlier than one (1) year before, and not later
than one (1) year after, the date the Plan is adopted by the Board, the Plan
shall become effective on the Effective Date.

 

8.11 Unfunded Status of Plan. The Plan shall be an unfunded plan. The Committee
may authorize the creation of trusts or other arrangements to meet the
obligations created under the Plan to deliver Common Stock or make payments,
provided that the existence of such trusts or other arrangements is consistent
with the unfunded status of the Plan.

 

8.12 Governing Law. The law of the State of Connecticut will govern all matters
relating to the Plan except to the extent such law is superseded by the laws of
the United States.

 

 
9

--------------------------------------------------------------------------------

 

 

8.13 Compliance with Laws. (a) The purchase and delivery of Common Stock
pursuant to the terms of the Plan shall be conducted in compliance with all
applicable stock exchange listing requirements and all applicable laws,
including, without limitation, the Sarbanes-Oxley Act, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and the 1934 Act, the respective rules
and regulations promulgated thereunder, and the policies and regulations of
applicable securities regulatory authorities. If the Committee determines, in
its discretion, that, in order to comply with any such listing requirements,
statutes, regulations or rules, certain action is necessary in relation to the
purchase and delivery of Common Stock in accordance with the Plan, no Common
Stock will be purchased or delivered, unless such action shall have been
completed in a manner satisfactory to the Committee.

 

 

 

 

10